Citation Nr: 1737442	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder.

2.  Entitlement to service connection posttraumatic stress disorder (PTSD).

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance (SMC), prior to March 13, 2015, and since December 1, 2016.

4.  Entitlement to a 10 percent disability evaluation for right knee instability, prior to November 12, 2009.

5.  Entitlement to a 10 percent disability evaluation for left knee instability, prior to November 12, 2009.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

(The issue of entitlement to an annual clothing allowance is the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, January 2012, and June 2013 decisions of the St. Petersburg, Florida, Regional Office (RO).  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

During the pendency of the appeal the Veteran was granted SMC benefits for a period of time.  Because the determination failed to award the benefit for the entire period under review, he was not awarded the maximum benefit sought under law and the award did not resolve the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Thus, the claim has been recharacterized as reflected on the Title Page.  

As discussed in detail below, the Board has granted the Veteran's service connection claim for an acquired psychiatric disorder, other than PTSD; however, the record contains competent evidence diagnosing PTSD and service connection may be established for multiple distinctly diagnosed psychiatric disorders.  Accordingly, the Board has recharacterized the acquired psychiatric disorder claims, as reflected on the Title Page.  

The issues of entitlement to service connection for PTSD; SMC; and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal seeking entitlement to a 10 percent disability evaluation for right knee instability, prior to November 12, 2009, was requested.

2.  On July 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal seeking entitlement to a 10 percent disability evaluation for left knee instability, prior to November 12, 2009 was requested.

3.  Resolving all reasonable doubt in the Veteran's favor, a major depressive disorder is due to his service-connected knee disability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking entitlement to a 10 percent disability evaluation for right knee instability, prior to November 12, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal seeking entitlement to a 10 percent disability evaluation for left knee instability, prior to November 12, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for service connection for a major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

At his July 2016 Board hearing, the Veteran expressed a desire to withdraw the appeal of the claims seeking a 10 percent disability evaluation, prior to November 12, 2009, for respective right and left knee disabilities.  The Veteran also submitted a signed July 2016 statement to this effect.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lacks jurisdiction to review these appeals.  Dismissal of the respective appeals seeking a 10 percent disability evaluation, prior to November 12, 2009, for respective right and left knee disabilities warranted.  

Service Connection Claim

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because this claim was filed in October 2001 and pending prior to the recent amendment, which is not liberalizing, the Board will consider the claim under the former criteria.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran seeks to establish service connection for an acquired psychiatric disorder, other than PTSD, maintaining that his service connected disability caused the claimed psychiatric disability.  

The evidence of record confirms the Veteran's diagnosis of major depressive disorder.  See Private Physician R. Thompson Stmt, Sept. 23, 2014; "Diagnosis," VA Examination, Feb. 8, 2011.  Thus the analysis to follow will center on whether the claimed disability is related to service or any service connected disability(ies).  

A February 2011 VA examination details the Veteran account of psychiatric and service-connected disability symptomatology.  The examiner also reports current examination findings, the history of treating the disability, and confirms a current depression diagnosis.  Then, the examiner opines that the diagnosed disability was not likely caused by or related to active service.  In support of this proposition, the examiner cites the absence of any in-service treatment records documenting psychiatric treatment or complaints, the absence of any medical treatment for a psychiatric disorder for approximately 15 years after separation, and statements reflecting the Veteran account experiencing family related difficulties.  

A June 2011 VA examination also details the Veteran's psychiatric and service-connected symptomatology, relevant medical records, current examination findings, and current psychiatric diagnosis.  The VA examiner then opines that the diagnosed psychiatric disorder is not likely caused by or related to active service; however, service connected left knee symptoms aggravate the severity of his psychiatric symptomatology due to chronic pain.  The examiner reported an inability to report the exact extent to which the service-connected left knee disability caused increased psychiatric symptomatology.  

In a February 2014 VA examination addendum opinion to the June 2011 VA examination, the examiner states "there is no objective linkage of [the Veteran's] depression to his [service connected] condition," in the medical evidence of record.  The examiner further states that the opinion that the Veteran's psychiatric disability was aggravated by his service connected knee disabilities was based "solely on the Veteran's subjective report and not any [supporting medical] documentation."

A December 2014 private psychiatric evaluation performed by private therapist, R. Thompson, M.D., documents the Veteran's account of the symptomatology associated with his service-connected disabilities and his acquired psychiatric disorder.  Dr. Thompson also reports being the Veteran's primary psychiatric care therapist and details the manifestations and management of the Veteran's medical and physical conditions.  Dr. Thompson provided a "professional opinion that there is a medical nexus between [the Veteran's] active duty service connected injuries and his current Mental Health Illness," giving consideration to the Veteran's service and post-service records.  A November 2015 statement of Dr. Thompson also relates the Veteran's diagnosed psychiatric disorder to his service connected disabilities.  

	Merits

The Veteran provides a competent and credible account of psychiatric and service-connected disability symptomatology, including pain, irritability, and occupational related impairment, but in this instance, the evidence does not support a finding that the Veteran has the necessary training and/or expertise to provide a competent etiological opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has provided a generally consistent account regarding these matters, including in the course of seeking medical treatment and while under oath at his Board hearing.  The medical evidence of record also tends to corroborate the Veteran's account of the symptomatology associated with his acquired psychiatric disorder and service-connected disabilities.  Accordingly, the Board finds the Veteran's statements regarding his relevant symptomatology to be competent, credible, and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim medical examinations and opinions are highly probative evidence.  The Board finds the most probative medical evidence of record weighs in favor of the Veteran's claim.  The February 2011 VA examiner's opinion and the February 2014 examiner's VA addendum opinion, purporting to recant the opinion provided in the June 2011 VA examination opinion, provide clear medical statements that the diagnosed acquired psychiatric disorder is not related to any service connected disability; however, each opinion tending to weigh against the claim reflects reasoning and logic that improperly relies largely, if not entirely, on medical evidence or the lack thereof and does not reflect sufficient consideration and analysis of all evidence of record, including the Veteran's competent and credible statements as to the matter.  Further, the respective February 2011 VA examiner's opinion and February 2014 VA examiner's addendum opinion, do not demonstrate consideration of competent medical evidence of record tending to support the claim, nor did either examiner reconcile the provided opinion with the favorable evidence of record.  Essentially the respective February 2011 VA examiner's opinion and February 2014 VA examiner's addendum opinion are of limited probative value because the examiner's opinions do not contain sufficient reasoning and analysis that reconciles the provided opinions with competent and credible evidence, medical and lay, contrary to the supplied examination opinions, rending the basis for the etiological opinions incomplete, if not inaccurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Conversely, the most probative medical evidence of record weighs in favor of the Veteran's claim.  The December 2014 private examination report and November 2015 statement of his private treating physician, Dr. Thompson, provide clear medical opinions that the claimed psychiatric disorder is likely related to the Veteran's service-connected disabilities.  Importantly, the respective opinions reflect acceptance of the Veteran's competent and credible account of psychiatric service-connected symptomatology, relevant medical evidence, and reliance on the medical professional's relevant medical expertise.  See Nieves-Rodriguez, 22 Vet. App. 295.  Dr. Thompson also details a history of treating the Veteran's relevant psychiatric disability, as it related to the symptomatology his service-connected disability, which is consistent with other competent and credible evidence of record.  Although the courts have rejected the treating physician rule, the probative value of the statements and opinions contained in the December 2014 private examination report and November 2015 statement of Dr. Thompson are enhanced when consideration is given to the medical professionals' knowledge and expertise treating the claimed psychiatric disability.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrier v. Brown, 4 Vet. App. 467, 473 (1993).  Moreover, the June 2011 VA examiner provides a generally consistent opinion when the examiner properly considered all evidence of record, medical and lay.

In sum, the evidence of record confirms the Veteran's diagnosis of an acquired psychiatric disorder, other than PTSD, and that service-connection has been is in effect for a knee disability during the relevant period under review.  Further, resolving all reasonable doubt in his favor, the evidence reasonably establishes that the acquired psychiatric disorder, other than PTSD, was, at least in part, caused by the aforementioned service-connected disability.  Thus, service connection for a major depressive disorder is warranted.  


ORDER

The seeking entitlement to a 10 percent disability evaluation for right knee instability, prior to November 12, 2009, is dismissed.

The seeking entitlement to a 10 percent disability evaluation for left knee instability, prior to November 12, 2009, is dismissed.

Service connection for a major depressive disorder is granted.  


REMAND

Although service connection for a major depressive disorder has been granted herein, the Veteran has also raised a distinct service connection claim for PTSD.  Although numerous VA psychiatric examinations report a diagnosis of PTSD is not warranted, the record contains private psychiatric records, dated as recently as November 2015, that provide the Veteran a diagnosis of PTSD based on in-service personal assaults.  Given the conflicting medical assessments and the absence of VA examination that reflect consideration of the Veteran's claim on the basis of in-service personal assaults, the Board does not have an adequate basis to evaluate this aspect of the Veteran's appeal and must supplement the medical evidence and opinion of record.  Thus, on remand, the Veteran must be provided a VA PTSD examination and an adequate etiological opinion obtained, consistent with 38 C.F.R. § 3.304(f)(5).  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The record also indicates that the Veteran receives regular psychiatric treatment; however, VA treatment records dated since May 2014 have not been associated with the claims folder.  The record also contains numerous private treatment records submitted by the Veteran but the record does reflect adequate attempt to obtain these reasonably identified private treatment records.  Thus the Board must remand the appeal to permit VA to make the necessary attempts to obtain relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In light of the number of likely outstanding relevant records at this time, VA must also afford the Veteran a contemporaneous examination with respect to his claim seeking SMC benefits.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that an adequate VA medical examination must consider the Veteran's pertinent medical history).  On remand, the Veteran must be provided an appropriate examination and adequate medical opinions obtained. 

Finally, in light of the grant of service connection for a major depressive disorder, that has not been implemented, the claims seeking SMC benefits and TDIU must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim, at this juncture, is premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177(2009) (en banc) aff'd, 631 F.3d 1380(Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75(U.S. Oct. 3, 2011); Vargas-Gonzales v. West, 12 Vet. App. 321, 328(1999). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter, informing him of the information and evidence required to substantiate a service connection for PTSD.  The letter should be in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder. 

2.  Contact the Veteran to identify all sources of private psychiatric treatment, hospitalization or evaluation, since separation to the present, including treatments from private physician R. Thompson, M.D., and the private New Horizons Community Mental Health Center, Inc.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also obtain all outstanding VA psychiatric treatment or hospitalization records, dated since May 2014 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA PTSD examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

The examiner is to identify all PTSD pathology, if any, present.  

If a diagnosis of PTSD is warranted then the examiner must state whether it is at least as likely as not that the condition is related to the Veteran's period of service, including in-service personal assault(s).

If a diagnosis of PTSD is not warranted then the examiner must reconcile this finding with the numerous private psychiatric treatment records associated with the claims folder.  

Thereafter, the examiner should state the impact of the diagnosed psychiatric disability(ies) on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. All tests deemed necessary by the examiner must be performed.

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA Aid and Attendance examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

The examiner is to provide an opinion as to the Veteran's self-care capabilities prior to March 13, 2015, and since December 2016.  The examiner should indicate whether the Veteran was in need of the assistance of another person to perform routine activities of daily living, to protect him from hazards of daily living, or whether the Veteran was substantially confined to his dwelling and immediate premises due to his service-connected disabilities.  The examiner must be mindful that the need for aid and attendance need only be regular, not constant, for an affirmative opinion to be provided.

The examiner should also describe the extent to which functional impairment, solely as a result of the Veteran's service-connected disabilities, rendered him unable to perform daily self-care functions on a regular basis. Specifically the examiner must comment on whether, in light of the Veteran's service-connected disabilities, he was able to:

* dress and undress himself; 
* keep himself clean and presentable; 
* adjust any prosthetic or orthopedic appliances; 
* feed himself (to include preparation of meals) through loss of coordination of upper extremities or extreme weakness; 
* attend to the wants of nature; or, 
* protect himself from hazards or dangers incident to his daily environment.

The examiner should consider the August 2012 VA Aid and Attendance examination report, the November 2012 statement of a VA psychiatrist, and the September 2014 statement of private physician R. Thompson, M.D. (in addition to the other evidence of record) and then must reconcile the differing opinions to the extent possible.  It is not enough to simply agree or disagree with a prior opinion; the examiner MUST discuss why similar or differing conclusions were reached.   

5.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


